         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                   )
NOVARTIS PHARMACEUTICALS                           )
CORPORATION,                                       )
59 Route 10, East Hanover, New Jersey 07936,       )
                                                   )
                      Plaintiff,                   )
                                                   )
                      v.                           )       Civil Action No. ______________
                                                   )
DIANA ESPINOSA,                                    )
in her official capacity as                        )
ACTING ADMINISTRATOR, HEALTH                       )
RESOURCES AND SERVICES                             )
ADMINISTRATION,                                    )
5600 Fishers Lane,                                 )
Rockville, Maryland 20852,                         )
                                                   )
and                                                )
                                                   )
XAVIER BECERRA,                                    )
in his official capacity as SECRETARY,             )
UNITED STATES DEPARTMENT OF                        )
HEALTH AND HUMAN SERVICES,                         )
200 Independence Avenue, S.W.,                     )
Washington, D.C. 20201,                            )
                                                   )
                      Defendants.                  )
                                                   )

                                    VERIFIED COMPLAINT

       Plaintiff Novartis Pharmaceuticals Corporation (Novartis) brings this Complaint against

Defendants Diana Espinosa, in her official capacity as Acting Administrator of the Health

Resources and Services Administration (HRSA), and Xavier Becerra, in his official capacity as

Secretary of the Department of Health and Human Services (HHS), and alleges as follows:
            Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 2 of 26




                                 PRELIMINARY STATEMENT

       1.       This is an action for preliminary and permanent injunctive relief to challenge a

recent HRSA determination that Novartis’s policy governing so-called “contract pharmacy”

arrangements is not in compliance with the 340B statute, 42 U.S.C. § 256b, and an

accompanying threat of enforcement action.

       2.       Under the 340B Drug Pricing Program, drug manufacturers that wish to

participate in certain Medicaid and Medicare programs must offer deep discounts to specified

hospitals and clinics benefiting underserved patient populations. To ensure that the discounts are

appropriately targeted to the right recipients, the 340B statute carefully circumscribes the

universe of hospitals and clinics that qualify as “covered entities” entitled to those steep

discounts.

       3.       In recent years, there has been an explosion of so-called “contract pharmacy”

arrangements, in which covered entities enter into contractual arrangements with third-party

pharmacies—often large, national, for-profit pharmacy chains. Under a contract pharmacy

arrangement, drugs are not shipped to the covered entity for dispensing at the covered entity.

Instead they are shipped directly to the contract pharmacy—wherever in the country that

pharmacy may be.

       4.       Nothing in the statute contemplates—let alone requires—that manufacturers agree

to ship drugs nominally purchased by covered entities directly to “contract pharmacies” for

dispensing to both patients and non-patients of the covered entity alike. And yet that is precisely

what HRSA has purported to mandate here.

       5.       Under the plain language of the 340B statute, Novartis is not required to

recognize any contract pharmacy arrangements. Nevertheless, in order to strike a reasonable



                                                  2
            Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 3 of 26




balance between redressing abuses of the 340B Program and serving the statute’s goals, Novartis

voluntarily recognizes [1] all contract pharmacies within a 40-mile radius of the covered entity,

[2] all federal grantee covered entity contract pharmacy arrangements, regardless of location, and

[3] an exemption to the 40-mile radius limitation when the facts and circumstances require.

       6.       On May 17, 2021, HRSA notified Novartis that it has concluded Novartis’s policy

violates the 340B statute. Exhibit 1 (the Decision Letter). HRSA demanded a response by June

1, and threatened enforcement action if Novartis did not drop its contract pharmacy policy.

       7.       HRSA’s decision is unlawful under the Administrative Procedure Act (APA).

First, it conflicts with the plain language of the statute. The 340B statute does not mandate—nor

does it give the agency discretion to mandate—that manufacturers ship drugs to third-party

pharmacies at the whim of covered entities.

       8.       HRSA’s decision also is arbitrary, capricious, and an abuse of discretion. Under

the agency’s own guidance documents, contract pharmacy arrangements are eligible for 340B

discounts only when specified requirements are met, including that the covered entity retains title

to the drugs in question. But the Decision Letter made no finding that any of the covered entities

at issue actually retained title to the drugs at issue. And due to limits on the ability of

manufacturers to obtain even basic information about contract pharmacy arrangements,

manufacturers have no way of knowing one way or the other.

       9.       HRSA has failed to offer an adequate explanation for its evolving position on

whether and in what circumstances contract pharmacy arrangements trigger the 340B discount.

       10.      Absent prompt judicial relief, Novartis will suffer irreparable harm in the form of

unlawful enforcement actions and significant reputational harm. The government’s public




                                                   3
          Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 4 of 26




assertion that Novartis is knowingly and intentionally violating its federal obligations plainly

injures Novartis’s reputation.

       11.       For all of these reasons, HRSA’s Decision Letter should be vacated and declared

unlawful, and HHS should be enjoined from proceeding with its threatened actions.

                                             PARTIES

       12.       Plaintiff Novartis Pharmaceuticals Corporation is a pharmaceutical company. It

brings innovative medicines to market in order to enhance health outcomes for patients.

Novartis is incorporated in the State of Delaware and has its principal place of business at 59

Route 10, East Hanover, New Jersey 07936.

       13.       Defendant Diana Espinosa is the Acting Administrator of the Health Resources

and Services Administration, an operating component within HHS. The Acting Administrator

maintains an office at 5600 Fishers Lane, Rockville, Maryland 20852. The Administrator is sued

in her official capacity only.

       14.       Defendant Xavier Becerra is the Secretary of HHS. Defendant Becerra maintains

an office at 200 Independence Avenue, S.W., Washington, D.C. 20201, and is sued in his official

capacity only.

                                 JURISDICTION AND VENUE

       15.       Jurisdiction in this Court is grounded upon and proper under 28 U.S.C. § 1331, in

that this civil action arises under the laws of the United States; 28 U.S.C. § 1346, in that this case

involves claims against the federal government; 28 U.S.C. § 1361, in that this is an action to

compel officers of the United States to perform their duty; and 28 U.S.C. §§ 2201–2202, in that

there exists an actual justiciable controversy as to which Plaintiff requires a declaration of its




                                                  4
            Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 5 of 26




rights by this Court and injunctive relief to prohibit Defendants from violating laws and

regulations.

        16.     Venue is proper in this Court under 28 U.S.C. § 1391(b) and (e) because this is a

civil action in which Defendants are officers of the United States acting in their official

capacities and one of the Defendants maintains his office and conducts business in this judicial

district.

                                  FACTUAL BACKGROUND

The 340B Program

        17.     In 1992, Congress created the 340B Drug Pricing Program, which requires

participating pharmaceutical manufacturers to provide deep discounts on their covered outpatient

drugs to qualifying hospitals and clinics generally serving poor, uninsured, underinsured, or

otherwise vulnerable patient groups. 42 U.S.C. § 256b(a). The stated purpose of the program

was to provide “protection from drug price increases to specified Federally-funded clinics and

public hospitals that provide direct clinical care to large numbers of uninsured Americans.” H.R.

Rep. No. 102-384 (II), at 12 (1992). As a condition of federal payment being available under

Medicaid and Medicare Part B for its covered outpatient drugs, a manufacturer must agree to

participate in the 340B Program. 42 U.S.C. § 1396r-8(a)(1).

        18.     At its core, the 340B Program requires a participating pharmaceutical

manufacturer to charge a “covered entity” no more than the 340B ceiling price—a discounted

price calculated under a prescribed statutory formula—for each unit of a covered outpatient drug.

42 U.S.C. §§ 256b(a)(1), (a)(4), (b)(1). A participating manufacturer must “offer each covered

entity covered outpatient drugs for purchase at or below the applicable ceiling price if such drug

is made available to any other purchaser at any price.” 42 U.S.C. § 256b(a)(1).



                                                  5
          Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 6 of 26




        19.     The statute defines the term “covered entity” narrowly, to ensure that the 340B

program’s steep discounts benefit only the qualified safety net providers and the neediest patient

populations. 42 U.S.C. § 256b(a)(4). To count as a “covered entity,” a provider must be a

specifically enumerated type of safety-net entity. These include entities operating under a

federal grant as well as particular types of hospitals, such as certain children’s hospitals and

freestanding cancer hospitals. Id.

        20.     The 340B Pharmaceutical Pricing Agreement (PPA), which a manufacturer must

execute to participate in the 340B Program, states that “covered entities” means “certain Public

Health Service grantees, ‘look-alike’ Federal Qualified Health Centers, and disproportionate

share hospitals.” PPA § 1(e). The PPA also clarifies that, “in the case of a covered entity that is

a distinct part of a hospital, the hospital itself shall not be considered a covered entity unless it

meets the” statutory definition of “covered entity” as a qualified hospital. Id. (emphasis added).

        21.     The 340B statute contains two important limitations to protect against abuse by

covered entities. First, it prohibits “duplicate discounts”—a manufacturer cannot be required to

both pay a Medicaid rebate and provide a 340B discount on the same unit of drug. To

accomplish this, a covered entity is prohibited from requesting payment under Medicaid for a

unit of a covered outpatient drug purchased under the 340B Program. 42 U.S.C. §

256b(a)(5)(A)(i).

        22.     Second, to prevent diversion, the statute prohibits a covered entity from reselling

or otherwise transferring a 340B drug to “a person who is not a patient of the entity.” Id.

§ 256b(a)(5)(A).




                                                   6
          Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 7 of 26




Contract Pharmacy Arrangements

       23.     At first, covered entities dispensed 340B-purchased drugs through their own in-

house pharmacies. But shortly after the 340B statute was enacted, some covered entities without

an in-house pharmacy began lobbying HRSA for permission to enter into a contractual

arrangement with a third-party pharmacy (a so-called “contract pharmacy”) for purposes of

dispensing 340B-purchased drugs. Under these proposed arrangements, instead of drugs being

shipped to the covered entity for dispensing by its in-house pharmacy, the drugs would be

shipped to the contract pharmacy for dispensing to patients there.

       24.     Contract pharmacy arrangements typically involve a “virtual inventory” or

“replenishment” model—a scheme that facilitates 340B-discounted units to be dispensed to

individuals who are not patients of the covered entity. Under this model, the contract pharmacy

maintains a single, common inventory—meaning it commingles units purchased at the

commercial price with “replenishment” units purchased at the 340B price—and dispenses all

units of the drug from this common inventory, regardless of whether the individual to whom a

unit is dispensed is a patient of the covered entity.

       25.     The contract pharmacy itself typically does not know at the time of dispensing

whether an individual is a patient of the covered entity. That determination is made afterwards.

Where it is subsequently determined that the individual is a covered-entity patient, the covered

entity purchases a “replenishment” unit at the 340B price and directs shipment to the contract

pharmacy—which commingles the 340B-purchased unit with commercially purchased units in

its common inventory. The kicker: the 340B replenishment unit is treated as it if had been

purchased at the commercial price—and thus available for dispensing to a non-patient of the

covered entity—even though it has in fact been purchased at the 340B price. See OIG,



                                                   7
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 8 of 26




Memorandum Report: Contract Pharmacy Arrangements in the 340B Program, OEI-05-13-

00431 at 5 (Feb. 4, 2014), available at https://oig.hhs.gov/oei/reports/oei-05-13-00431.pdf.

HRSA’s Evolving Guidance On Contract Pharmacies

       26.     In 1996, four years after the 340B Program came into being, HRSA issued non-

binding guidance suggesting for the first time that a covered entity without an in-house pharmacy

may contract with a single outside pharmacy site for the purpose of dispensing 340B-purchased

drugs to the covered entity’s patients. See HRSA, Notice Regarding Section 602 of the Veterans

Health Care Act of 1992; Contract Pharmacy Services, 61 Fed. Reg. 43,549 (Aug. 23, 1996).

       27.     HRSA stated that it was implementing the new contract pharmacy policy because

it believed the goals of the 340B Program were better served if a covered entity without an in-

house pharmacy could use an outside pharmacy to dispense 340B-purchased drugs to its patients

on its behalf. Id. at 43,550. Accordingly, HRSA provided that a covered entity could use either

an in-house pharmacy or, if the covered entity did not have an in-house pharmacy, it could

contract with a single outside pharmacy site, to “facilitate program participation for those eligible

covered entities that do not have access to appropriate ‘in-house’ pharmacy services.” Id. at

43,550, 43,555.

       28.     In issuing the 1996 guidance, HRSA did not require manufacturers to honor

contract pharmacy arrangements. Nor did HRSA identify any statutory basis for its policy. It

stated only that “[t]he statute is silent as to permissible drug distribution systems. There is no

requirement for a covered entity to purchase drugs directly from the manufacturer or to dispense

drugs itself.” Id. at 43,549. It then stated that the 340B statute does not preclude a “[covered]

entity direct[ing] the drug shipment to its contract pharmacy.” Id. at 43,549–50. HRSA also




                                                  8
          Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 9 of 26




stated that, “[a]s a matter of State law, entities possess the right to hire retail pharmacies to act as

their agents in providing pharmaceutical care to their patients.” Id. at 43,550.

        29.     In 2007, HRSA summarized its 1996 guidance as follows: “[A] covered entity

could contract with only one pharmacy to provide all pharmacy services for any particular site of

the covered entity. Furthermore, if the contract pharmacy had multiple locations, the covered

entity had to choose one, and only one, contract pharmacy location for provision of these

services.” HRSA, Notice Regarding 340B Drug Pricing Program-Contract Pharmacy Services,

72 Fed. Reg. 1540 (Jan. 12, 2007).

        30.     Then things changed. In early 2010, HRSA issued another non-binding guidance

that purported to greatly expand the agency’s approach to contract pharmacies. HRSA, Notice

Regarding 340B Drug Pricing Program-Contract Pharmacy Services, 75 Fed. Reg. 10,272 (Mar.

5, 2010). Under the 2010 guidance, covered entities are permitted to use contract pharmacies

even if they have an in-house pharmacy. Id. at 10,275. Covered entities also are permitted to

use an unlimited number of outside contract pharmacy sites, so long as there is a written contract

between the covered entity and the pharmacy, and the contract pharmacy meets certain

compliance and certification requirements. Id. at 10,277–278. One of those requirements is that

“[t]he covered entity will purchase the drug, maintain title to the drug and assume responsibility

for establishing its price, pursuant to the terms of an HHS grant (if applicable) and any

applicable Federal, State, and local laws.” Id. at 10,277 (emphasis added). See also HRSA,

Contract Pharmacy: Important Tips, available at

https://www.hrsa.gov/opa/updates/2016/august.html (Aug. 2016).

        31.     The 2010 guidance, like its 1996 predecessor, does not state that manufacturers

must honor contract pharmacy arrangements, nor (also like its predecessor) does it identify any



                                                   9
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 10 of 26




statutory basis for the contract pharmacy policy. In responding to a commenter suggesting that

notice-and-comment rulemaking was required to adopt the policy, HRSA explained that it was

not required to proceed via such rulemaking because its contract pharmacy policy does not

“impose additional burdens upon manufacturers []or create[] any new rights for covered entities

under the law.” Id. at 10,273.

Contract Pharmacy Arrangements Explode In Popularity

       32.      Following HRSA’s 2010 guidance, the number of contract pharmacy

arrangements entered into by hospitals grew exponentially—with little evidence that patients

were benefiting as a result.

       33.     Covered entities have an incentive to maximize 340B utilization because they

profit off the “340B spread.” Covered entities purchase the unit of the drug at the deeply

discounted 340B price, then seek reimbursement from the patient’s payer when the patient is

insured. The covered entity captures the resulting “spread” between the (lower) 340B price and

the inevitably higher reimbursement rate. The more contract pharmacies, the more opportunities

to capture the spread, because more prescriptions can be filled through such arrangements. And

there is no statutory obligation to share any of that revenue with those needy patients the 340B

Program is intended to serve, through reduced prescription costs, for example.

       34.     The contract pharmacies with which covered entities began to contract, starting in

2010, are often national chain sites located hundreds or even thousands of miles from the

covered entity and the community that it serves. Indeed, “contract pharmacy participation grew

4,228 percent between April 2010 and April 2020,” with “more than 27,000 individual

pharmacies (almost one out of every three pharmacies)” now participating, and the number of

contract pharmacy arrangements by hospitals increasing from 193 to more than 43,000 during



                                                10
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 11 of 26




this period. BRG, For-Profit Pharmacy Participation in the 340B Program, at 4 (Oct. 2020),

available at https://media.thinkbrg.com/wp-content/uploads/2020/10/06150726/BRG-

ForProfitPharmacyParticipation340B_2020.pdf.

       35.     In a subversion of statutory intent, the savings from the 340B Program—designed

to benefit carefully selected beneficiaries—“are now distributed across a vertically integrated

supply chain that includes not just the covered entities but also pharmacies, contract pharmacy

administrators, [pharmacy benefit managers], health plans, and employer groups.” Id. at 7. And,

as a result of the complete absence of transparency within such arrangements, it is unclear how

much of the 340B Program savings actually inures to the benefit of these commercial interlopers.

In this way, a statutory regime intended to benefit underserved populations is now being used to

advantage large commercial profit-maximizing pharmacy chains and other commercial

middlemen.

       36.      In the years following 2010, there has been an exponential increase in the

number of contract pharmacies, a corresponding increase in the amount of drug products subject

to the 340B discount, and a similar upsurge in the potential for abuse of the 340B Program. See

Aaron Vandervelde and Eleanor Blalock, Measuring the Relative Size of the 340B Program:

2012-2017, Berkeley Research Group (Jul. 13, 2017), available at

https://www.thinkbrg.com/insights/publications/measuring-the-relative-size-of-the-340b-

program-2012-2017/; Adam Fein, New HRSA Data: 340B Program Reached $29.9 Billion in

2019; Now Over 8% of Drug Sales, Drug Channels (Jun. 9, 2020), available at

https://www.drugchannels.net/2020/06/new-hrsa-data-340b-program-reached-299.html;

       37.     This explosive growth of contract pharmacy arrangements has greatly exacerbated

longstanding systemic 340B program integrity concerns. Remember that, under the “virtual



                                                11
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 12 of 26




inventory” (“replenishment”) model, it is unknown at the time of dispensing whether an

individual is a patient of the covered entity. This necessitates a retrospective determination

(typically performed by third parties) of which units were dispensed to a covered-entity patient

and thus would have been eligible for 340B pricing. There is no transparency into whether or

how this determination is made.

       38.     There is, however, confirmation that the system is being abused. HRSA has

identified hundreds of instances of diversion at contract pharmacies through its audit efforts, and

many instances of the potential for duplicate discounts. GAO, Drug Discount Program, Federal

Oversight of Compliance at 340B Contract Pharmacies Needs Improvement, at 37 (June 2018),

available at https://www.gao.gov/assets/gao-18-480.pdf. In 2015, the HHS Office of Inspector

General (OIG) concluded, in a triumph of understatement, that “[c]ontract pharmacy

arrangements . . . create complications in preventing diversion . . . [and] duplicate discounts.”

OIG, Memorandum Report: Contract Pharmacy Arrangements in the 340B Program, No. OEI-

05-13-00431 at 1, 2 (Feb. 2014) (available at https://oig.hhs.gov/oei/reports/oei-05-13-

00431.pdf).

       39.     Where a covered entity makes arrangements with pharmacies far outside its

community, this risk of diversion is amplified by orders of magnitude. Because there is no

reasonable proximity between such pharmacies and the local community of the covered entity

(i.e., where patients of the covered entity obtain services), such pharmacies are highly unlikely to

dispense drugs to patients of the covered entity. Thus, in the absence of meaningful oversight of

covered entities, such arrangements cannot be squared with the statutory prohibition on

diversion—one of the Congressionally established cornerstones of the 340B Program that mark

its outer boundary.



                                                 12
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 13 of 26




Novartis’s Contract Pharmacy Policy

       40.     Based on the plain language of the statute, Novartis is not legally bound to honor

any contract pharmacy arrangement. The statute requires only that Novartis offer the 340B

discount on sales to covered entities, which it does. 42 U.S.C. § 256b(a)(1). The statute does not

require manufacturers to agree to ship the drugs to a third-party pharmacy for dispensing to

patients (and non-patients) there.

       41.     Given the runaway proliferation of contract pharmacy arrangements and its

attendant programmatic abuses, Novartis revised its contract pharmacy policy in order to

appropriately align it with the 340B statute’s purpose and requirements, while guarding against

needless abuse.

       42.     Under its policy, Novartis honors all hospital covered entity contract pharmacy

arrangements when the contract pharmacy is located within a 40-mile radius of the covered

entity—which is to say, any contract pharmacy within an area that ranges about 5,000 square

miles. Id. There is no limit on the number of contract pharmacies within that 40-mile radius

with which the covered entity may have an arrangement. Id.

       43.     Federal grantee covered entities are exempted from the 40-mile radius policy.

These entities are subject to independent requirements that encourage them to share the benefits

of the 340B Program with their patients.

       44.     Finally, if a hospital covered entity brings a special circumstance to Novartis’s

attention (for example, if it has no in-house pharmacy and no contract pharmacy within 40

miles), Novartis works in good faith with the hospital to ensure appropriate access to a contract

pharmacy through an exemption process. Id.




                                                13
           Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 14 of 26




       45.     In adopting the 40-mile radius as a proxy for the patient community, Novartis

drew on the federal Medicare provider-based policy governing hospitals and affiliated facilities,

which generally utilizes a 35-mile radius. See 42 C.F.R. § 413.65(e)(3)(i).

       46.     The 40-mile radius limitation is also consistent with HRSA’s statements that its

contract pharmacy policy is designed to allow covered entities to enter into “arrangements in

their communities” to dispense needed drugs to their patients. See 75 Fed. Reg. 10,272, 10,273

(Mar. 5, 2010). And the 40-mile radius is a generous policy: The vast majority of contract

pharmacy hospitals are located within 40 miles of the covered entity. GAO, Drug Discount

Program, Federal Oversight of Compliance at 340B Contract Pharmacies Needs Improvement,

at 23 (June 2018), available at https://www.gao.gov/assets/gao-18-480.pdf.

       47.     The Novartis policy does not prohibit any covered entity from purchasing

Novartis medicines at 340B prices. Hospital covered entities are merely offered a choice of

having the drug shipped to their own in-house pharmacy, or to an unlimited number of contract

pharmacies located within a 40-mile radius of the hospital. And if there are no contract

pharmacies within that 40-mile radius (a rare occurrence, according to GAO data), covered

entities are encouraged to apply for an exemption.

       48.     Nor does Novartis’s policy result in any overcharge to a covered entity. When

Novartis does not recognize a contract pharmacy under its policy, it does not convert a 340B

order to a commercial order. It simply declines to fill the 340B order, and the hospital is not

charged.

       49.     On October 30, 2020—and again on November 13, 2020—Novartis notified

HRSA that it would be implementing this approach to contract pharmacy arrangements. Exhibit

2.



                                                14
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 15 of 26




The Advisory Opinion

       50.     On December 30, 2020, the HHS Office of the General Counsel (OGC) issued a

non-binding Advisory Opinion on contract pharmacy arrangements under the 340B statute. See

OGC, Advisory Opinion 20-06 on Contract Pharmacies Under the 340B Program (Dec. 30,

2020), available at https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-

documents/340B-AO-FINAL-12-30-2020_0.pdf.

       51.     In the Advisory Opinion, OGC opined that, “to the extent contract pharmacies are

acting as agents of a covered entity, a drug manufacturer in the 340B Program is obligated to

deliver its covered outpatient drugs to those contract pharmacies and to charge the covered entity

no more than the 340B ceiling price for those drugs.” Id. at 1. To reach that conclusion, the

Advisory Opinion argued that the “core requirement of the 340B statute” is that “manufacturers

must ‘offer’ covered outpatient drugs at or below the ceiling price for ‘purchase by’ covered

entities.” Id. In an odd flight of rhetoric, the Advisory Opinion asserted that the “situs of

delivery, be it the lunar surface, low-earth orbit, or a neighborhood pharmacy, is irrelevant.” Id.

       52.     The agency based its position on its view that the statute is unambiguous: “It is

difficult to envision a less ambiguous phrase and no amount of linguistic gymnastics can ordain

otherwise.” Id. (citing Kisor v. Wilke, 139 S. Ct. 2400, 2415 (2019)). In light of what the agency

described as “the lack of ambiguity in the plain text of the statute,” OGC concluded that “the

above analysis is dispositive.” Id. at 3.

       53.     In response to the Advisory Opinion, a number of manufacturers filed lawsuits

against HRSA challenging its contract pharmacy policies. See, e.g., AstraZeneca

Pharmaceuticals LP v. Azar, Case No. 1:21-cv-0027 (D. Del.); Novo Nordisk Inc. v. HHS, Case




                                                 15
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 16 of 26




No. 3:21-cv-00806 (D.N.J.); Eli Lilly & Co. v. Cochran, Case No. 1:21-cv-00081 (S.D. Ind.);

Sanofi-Aventis US, LLC v. HHS, Case No. 3:21-cv-00634 (D.N.J.). Those cases remain pending.

HRSA’s May 17, 2021 Decision Letter and Novartis’s Response

       54.     On May 17, HRSA wrote to Novartis, asserting that the agency had “completed

its review” of Novartis’s contract pharmacy policy. Exhibit 1. HRSA appeared to have

reviewed the wrong policy, however; in its Decision Letter, the agency asserted that Novartis’s

policy “places restrictions on 340B pricing to covered entities that dispense medication through

pharmacies, unless the covered entities provide claims data to a third-party platform.” Id. It

does no such thing. 1

       55.     The agency went on to assert that, after reviewing Novartis’s (prior, inapplicable)

policy, it had “determined that Novartis’s actions have resulted in overcharges and are in direct

violation of the 340B statute.” Id. The Decision Letter argued that “HRSA has made plain,

consistently since the issuance of its 1996 contract pharmacy guidance, that the 340B statute

requires manufacturers to honor such purchases regardless of the dispensing mechanism.” Id.

       56.     The Decision Letter demanded that Novartis

       immediately begin offering its covered patient drugs at the 340B ceiling price to
       covered entities through their contract pharmacy arrangements, regardless of
       whether they purchase through an in-house pharmacy. Novartis must comply with
       its 340B statutory obligations and the [final rule governing civil monetary penalties
       (CMPs)] and credit or refund all covered entities for overcharges that have resulted
       from Novartis’s policy. Novartis must work with all of its distribution/wholesale
       partners to ensure all impacted covered entities are contacted and efforts are made
       to pursue mutually agreed upon refund arrangements. [Id.]




1
  In August 2020, Novartis had considered requiring covered entities to submit claims data so
that eligibility for the 340B discount could be verified; it ultimately decided not to implement
that policy.

                                                16
           Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 17 of 26




          57.   The Decision Letter requested a response by June 1, and ended with a threat:

“Continued failure to provide the 340B price to covered entities utilizing contract pharmacies,

and the resultant charges to covered entities of more than the 340B ceiling price, may result in

CMPs as described in the CMPS final rule.” Id.

          58.   Novartis responded on May 27, noting that HRSA’s letter had mischaracterized

the Novartis policy. Exhibit 3. Novartis also explained why its policy is consistent with the

340B statute: The statute requires that manufacturers offer the 340B discount on sales to

covered entities. 42 U.S.C. § 256b(a)(1). Novartis does so. The statute does not require

manufacturers to agree to ship the drugs to some remote pharmacy for dispensing to patients

(and non-patients) there. Nor does the statute grant HRSA discretion to require manufacturers to

ship drugs to a location potentially many miles away from the covered entity as it suggests in the

Advisory Opinion, “be it the lunar surface, low-earth orbit, or a neighborhood pharmacy.”

          59.   In its response, Novartis requested that HRSA withdraw its Decision Letter and

threat of enforcement by May 31, in advance of the June 1 deadline set by the agency in the

Decision Letter. Exhibit 3.

          60.   As of the filing of this Complaint, HRSA has failed to withdraw the Decision

Letter.

HRSA’s Decision Letter Is Unlawful

          61.   HRSA’s Decision Letter is unlawful, for multiple reasons.

          62.   First and foremost, the Decision Letter violates the plain language of the 340B

statute. The statute only requires a participating manufacturer to “offer each covered entity

covered outpatient drugs for purchase at or below the applicable ceiling price if such drug is

made available to any other purchaser at any price.” 42 U.S.C. § 256b(a)(1) (emphasis added).



                                                17
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 18 of 26




       63.     The statute provides no basis on which a covered entity may force a manufacturer

to ship a unit purchased at the 340B price to a contract pharmacy.

       64.       HRSA argues that the statute is silent “on how the covered entity chooses to

distribute the covered outpatient drugs.” Exhibit 1 (emphasis added). First of all, that is not

true. The 340B statute specifically states that “a covered entity shall not resell or otherwise

transfer the drug to a person who is not a patient of the entity.” 42 U.S.C. §256b(5)(B).

       65.     But in any event, the agency is wrong to equate the latitude that may or may not

be given covered entities after their exercise of their limited statutory right to purchase the drug

at the statutorily specified price with the right to require manufacturers to ship the purchased

drug directly to contract pharmacies. So long as the manufacturer is willing to ship the unit to

the covered entity, the manufacturer operates in compliance with the plain language of the

statute. And here, Novartis has expressed a willingness to ship not just to covered entities, but to

[1] any contract pharmacy within 40 miles of a hospital covered entity (an area that covers

roughly 5,000 square miles); [2] any contract pharmacy, anywhere, affiliated with a federal

grantee; and [3] any other contract pharmacy, when circumstances warrant making an exception

to the general policy.

       66.     Moreover, the agency has boxed itself into a Chevron corner. By taking the

position in the Advisory Opinion that the language of the statute is “unambiguous,” 2 and

asserting in its Decision Letter that “the 340B statute requires manufacturers to honor such

purchases regardless of the dispensing mechanism,” Exhibit 1 (emphasis added), the agency has

disavowed any argument that the statute is ambiguous and thus that any interpretation of the


2
  OGC, Advisory Opinion 20-06 on Contract Pharmacies Under the 340B Program (Dec. 30,
2020), available at https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-
documents/340B-AO-FINAL-12-30-2020_0.pdf.

                                                 18
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 19 of 26




statute it may offer is entitled to deference. The agency’s position therefore must rise and fall on

its ability to demonstrate that the statute unambiguously requires manufacturers to honor all

contract pharmacy arrangements, of whatever ilk. See, e.g., Peter Pan Bus Lines, Inc. v. Federal

Motor Carrier Safety Admin., 471 F.3d 1350, 1354 (D.C. Cir. 2006) (explaining that “Chevron

step 2 deference” is reserved only “for those instances when an agency recognizes that the

Congress’s intent is not plain from the statute’s face”).

        67.     The agency’s own previous guidance documents undermine any suggestion that

the 340B statute requires manufacturers to recognize all contract pharmacy arrangements.

HRSA’s 1996 non-binding guidance permitted only covered entities lacking an in-house

pharmacy to contract with a single contract pharmacy site, in an effort to “facilitate program

participation for those eligible covered entities that do not have access to appropriate ‘in house’

pharmacy services.” 61 Fed. Reg. at 43,550, 43,555. HRSA reiterated that position in 2007. 72

Fed. Reg. 1540. The 1996 guidance would make no sense if the statute already mandated that all

contract pharmacy arrangements be recognized, regardless of number and regardless of whether

the covered entity had an in-house pharmacy. And even with respect to this limited universe of

contract pharmacy arrangements, the guidance did not purport to require manufacturers to

recognize any contract arrangement entered into by a covered entity under its terms. Indeed, the

guidance expressly disclaimed that it was creating any rights or imposing any obligations at all.

61 Fed. Reg. at 43,550 (“We believe that these guidelines create no new law and create no new

rights or duties.”).

        68.     In its Decision Letter, HRSA also argues “manufacturers are expected to provide

the same opportunity for 340B covered entities and non-340B purchasers to purchase covered

outpatient drugs.” But the agency identified no basis for asserting that Novartis has treated



                                                 19
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 20 of 26




covered entities differently than other purchasers. Nor could it. Novartis offers the same

opportunity for 340B covered entities to purchase covered outpatient drugs as it does to any

other purchaser. And it does not recognize any commercial arrangements equivalent to 340B

contract pharmacy arrangements, where the purchaser is empowered to unilaterally direct

shipment to some other distant third-party location. That simply does not happen outside of the

world of contract pharmacies. The agency’s statutory arguments therefore are unavailing.

       69.     The agency’s position as reflected in the Decision Letter is also arbitrary and

capricious, for a number of reasons. First, HRSA’s any contract pharmacy anywhere, including

on the moon position is illogical to the point of being arbitrary and capricious.

       70.     Second, HRSA has failed to offer an adequate explanation for its change in

position between the 1996 guidance (only covered entities lacking an in-house pharmacy may

contract with a single outside contract pharmacy site) and its later inconsistent positions in the

2010 guidance (covered entities may contract with an unlimited number of contract pharmacies,

regardless of whether they also maintain an in-house pharmacy) and 2020 Advisory Opinion

(same, and manufacturers must recognize such arrangements). In fact, HRSA has failed even to

acknowledge its changes in position, repeatedly asserting that its policy has remained consistent

all along. See, e.g., Exhibit 1 at 1 (“HRSA has made plain, consistently since the issuance of its

1996 contract pharmacy guidance, that the 340B statute requires manufacturers to honor such

purchases regardless of the dispensing mechanism”). That is the dictionary definition of

arbitrary and capricious.

       71.     Finally, the agency’s decision is based on a faulty record. HRSA’s own guidance

documents make clear that the 340B discount is available only where specified conditions are

met, including that the covered entity retains title to the drugs in question and the contract



                                                 20
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 21 of 26




pharmacy agreement contains specified terms relating to contract pharmacy services. 75 Fed.

Reg. at 10,277. But the Decision Letter made no finding that—nor did it even address

whether—any of the covered entities at issue actually retained title to the drugs at issue or

otherwise comply with the enumerated conditions. Nor could it as any practical matter, given

that the terms of these arrangements are not disclosed to HRSA or manufacturers and that

contract pharmacies commingle 340B-purchased units with the rest of their stock for dispensing

to both patients and non-patients of the covered entity alike.

       72.     This is not just a hypothetical problem. OIG’s own analysis shows that covered

entities use a variety of different contract pharmacy arrangements, and that “[t]he variety of data

types and comparison methods used to identify 340B-eligible prescriptions can result in differing

determinations of 340B eligibility across covered entities.” OIG, Memorandum Report:

Contract Pharmacy Arrangements in the 340B Program, OEI-05-13-00431 at 9–10 (Feb. 4,

2014), available at https://oig.hhs.gov/oei/reports/oei-05-13-00431.pdf. And yet neither HRSA

nor any manufacturer has sufficient information to identify qualifying transactions. As GAO has

noted, “HRSA does not have complete data on all contract pharmacy arrangements in the 340B

program to inform its oversight efforts.” See GAO, Drug Discount Program, Federal Oversight

of Compliance at 340B Contract Pharmacies Needs Improvement, at 36 (June 2018), available at

https://www.gao.gov/assets/gao-18-480.pdf.

HRSA’s Actions Will Cause Immediate and Irreparable Harm

       73.     The Decision Letter ends with a threat: HRSA will move to impose CMPs absent

compliance by Novartis. That threat is unwarranted: CMPs are permissible only in the event of

a knowing and intentional overcharge for a drug purchased by a covered entity. 42 U.S.C.




                                                 21
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 22 of 26




§ 256b(d)(1)(B)(vi); 42 C.F.R. § 10.11(a). But it is a threat nevertheless, and one with

immediate real-world consequences for Novartis.

        74.     Novartis has not “overcharged” any covered entities, let alone done so knowingly

and intentionally. Under Novartis’s policy, when an order is made through a non-qualifying

contract pharmacy arrangement, the order is declined. A covered entity is not charged any price,

let alone overcharged, and Novartis at all times continues to offer the covered outpatient drug to

the covered entity at the 340B price, including through qualifying contract pharmacy

arrangements.

        75.     Novartis also has acted at all times in good faith, based on a reasonable, legally

defensible understanding of the plain language of the 340B statute. Novartis provided HRSA

with advance notice of its policy in November 2020, before implementation, and explained its

legal justification for the policy in that notice. Novartis similarly gave covered entities advance

notice of its intended course of action. The Decision Letter—with the threat—was the first time

the agency provided a response addressing the Novartis policy.

        76.     CMPs are a harsh sanction, and the process for imposing them is a public one. In

the Decision Letter, HRSA threatens to seek penalties up to nearly $6,000 for each instance in

which the government believes Novartis sold a product to a covered entity at an incorrect price.

That is a financial loss, but it is one that is irreparable because it threatens Novartis’s ability to

invest in pipeline products, talent, and research and development.

        77.     Despite the fact that HRSA’s threat lacks merit, Novartis now faces a Hobson’s

choice: submit to the agency’s demand that it continue to provide steep, unwarranted discounts

that benefit large pharmacy chains, or face stiff penalties and a host of reputational harms from

an unwarranted and unlawful enforcement proceeding.



                                                   22
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 23 of 26




       78.     Absent prompt judicial relief, Novartis will suffer irreparable harm. The

government’s public assertion that Novartis has knowingly and willfully violated its 340B

obligations plainly injures Novartis reputation. Even the Decision Letter threatening

enforcement action garnered immediate media attention highlighting the allegation that Novartis

is out of compliance with the 340B program. See, e.g., Jeff Legasse, Six Drugmakers Are In

Violation Of 340B Statute, Says HRSA, Healthcare Finance (May 18, 2021),

https://bit.ly/3u7qilU; Kathy Kelly, 340B Fight Escalates As Biden Administration Seeks Refunds

From Manufacturers, Threatens Them With Fines, Pink Sheet Daily (May 20, 2021),

https://bit.ly/33XE9Rn.

                                         COUNT I
                    (Administrative Procedure Act, 5 U.S.C. §§ 700, et seq.)

       79.     Novartis re-alleges and incorporates by reference the allegations in the foregoing

numbered paragraphs.

       80.     The APA prohibits HRSA from carrying out the agency’s statutory and regulatory

duties in a manner that is unlawful, arbitrary, capricious, an abuse of discretion, or contrary to a

constitutional right. See 5 U.S.C. § 706(2).

       81.     HRSA’s contract pharmacy policy violates the plain language of the 340B statute

and is otherwise unlawful and in excess of the agency’s statutory powers. The statute provides

no basis on which a covered entity may force a manufacturer to ship a unit purchased at the 340B

price to a contract pharmacy. The statute entitles a covered entity only to “purchase” a covered

outpatient drug at the 340B price. 42 U.S.C. § 256b(a)(1).

       82.     HRSA’s contract pharmacy policy also is arbitrary and capricious, lacks a logical

basis, and constitutes an abuse of discretion. First, HRSA’s any contract pharmacy, anywhere,

including on the moon position is illogical to the point of being arbitrary and capricious.

                                                 23
         Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 24 of 26




       83.     HRSA also has acted arbitrarily and capriciously because the agency has failed to

offer an adequate explanation for its change in position between the 1996 guidance and its later

inconsistent positions in the 2010 guidance and 2020 Advisory Opinion. In fact, HRSA has

failed even to acknowledge that change in position, repeatedly asserting that its policy has

remained consistent all along. The agency’s failure to reconcile its change in position is arbitrary

and capricious.

       84.     Finally, the HRSA decision is arbitrary because it was based on a faulty record.

The agency’s own guidance documents make clear that the 340B discount is available only

where the contract pharmacy arrangement meets various specified criterion, including that the

covered entity retains title to the drugs in question. But the Decision Letter made no finding

that—nor did it even purport to address whether—any of the covered entities at issue actually

retained title to the drugs at issue or satisfied any of the other conditions spelled out in agency

guidance. And due to the lack of transparency into contract pharmacy arrangements,

manufacturers have no way of knowing if the title for any given drug purchased at the 340B

discount remains with the covered entity—particularly in light of the replenishment model, under

which 340B-purchased drugs are commingled into the general stock of the pharmacy for

dispensing to both patients and non-patients of the covered entity alike.

       85.     The Decision Letter constitutes final agency action for which Novartis has no

other adequate remedy at law. It would be futile for Novartis to avail itself of any remaining

administrative review.

       86.     Both Novartis and the public would be irreparably harmed if the Decision Letter

(and the agency’s reasoning as explained therein) were allowed to stand.




                                                  24
        Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 25 of 26




       87.    The intent of Congress and the public interest will be served by an Order vacating

the Decision Letter and HRSA’s contract pharmacy policy as explained therein.

                                   PRAYER FOR RELIEF

       For the foregoing reasons, Novartis prays for the following relief:

             A. A declaration pursuant to 28 U.S.C. § 2201 that the agency’s position regarding

                contract pharmacies is unlawful.

             B. An order vacating and setting aside the Decision Letter on the grounds that it is

                unlawful, arbitrary, and capricious.

             C. Temporary, preliminary, and permanent injunctive relief barring Defendants

                and any entities acting in concert with them from initiating and/or pursuing any

                enforcement actions against Novartis in connection with its 340B contract

                pharmacy policy.

             D. An order awarding Novartis its costs, expenses, and attorneys’ fees incurred in

                these proceedings pursuant to 28 U.S.C. § 2412; and

             E. Such other and further relief as the Court deems just and proper.

                                             Respectfully submitted,

                                             __/s/ Catherine E. Stetson___________________
                                             Catherine E. Stetson (D.C. Bar No. 453221)
                                             Susan M. Cook (D.C. Bar No. 462978)
                                             Harrison Gray Kilgore (D.C. Bar No. 1630371)
                                             HOGAN LOVELLS US LLP
                                             555 Thirteenth Street, N.W.
                                             Washington DC 20004-1109
                                             Telephone: (202) 637-5600
                                             Facsimile: (202)637-5910
                                             cate.stetson@hoganlovells.com

                                             Attorneys for Plaintiff Novartis Pharmaceuticals
                                             Corporation
Dated: May 31, 2021

                                               25
    Case 1:21-cv-01479-CRC Document 1 Filed 05/31/21 Page 26 of 26




                                         VERIFICATION

       1, the undersigned, having read the allegations of the foregoing Verified Complaint,

hereby declare under penalty of perjury and pursuant to 28 U.S.0 § 1746 that the factual

allegations asserted in the Verified Complaint are true and correct.


         Executed this 31st day of May, 2021.




                                             Daniel topuc
